Citation Nr: 0421412	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-14 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967 and from February 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Medical & 
Regional Office Center (RO).  The RO granted service 
connection for post-traumatic stress disorder and assigned a 
100 percent evaluation, effective February 1, 1993.  The 
veteran has appealed only the assignment of the effective 
date of February 1, 1993.

In a May 2002 decision, the Board denied an effective date 
earlier than February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003, the veteran and 
the Secretary of VA filed a joint motion to vacate the May 
2002 Board decision and remand it for the Board to address 
fully whether the duty to notify had been satisfied.  See 
38 U.S.C.A. § 5103(a) (West 2002).  The Court granted the 
motion in April 2003.

In October 2003 and April 2004, the Board remanded the claim 
to the RO for compliance with the VCAA.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  In October 1977, the Board denied service connection for 
an acquired psychiatric disorder.  That decision is final.

2.  In June 1982, the Board denied service connection for 
post-traumatic stress neurosis.  That decision is final.

3.  In November 1986, the Board denied reopening the claim 
for service connection for post-traumatic stress disorder.  
That decision is final.

4.  The veteran submitted a statement, wherein he asked for 
service connection for post-traumatic stress disorder, which 
was received at the RO on February 1, 1993.

5.  On April 12, 1993, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for post-traumatic stress disorder, but 
denied it on the merits.  That decision is final.


CONCLUSIONS OF LAW

1.  The October 1977, June 1982, November 1986, and April 12, 
1993 Board decisions, which either denied service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder, or denied reopening the claim for service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder, are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The legal criteria for an effective date prior to 
February 1, 1993, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim for entitlement to an effective date 
earlier than February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder by means of the 
December 2003 and May 2004 letters, and by means of the 
discussions in the September 1998 statement of the case, the 
May 2000 and May 2002 Board decisions, and the June 2004 
supplemental statement of the case.  In the September 1998 
statement of the case, the RO informed the veteran that the 
prior Board decisions related to his claim for service 
connection for post-traumatic stress disorder, including the 
April 12, 1993, decision, had become final and that the grant 
of both service connection for post-traumatic stress disorder 
and the 100 percent evaluation was based upon his claim, 
which was received at the RO on February 1, 1993.  The RO 
stated the following:

Under the law, the effective date for the 
payment of benefits on a reopened claim 
can be no earlier than the date the claim 
was received by the VA.  An earlier 
effective date granted by the regional 
office would, in effect, have the result 
of overturning the decision of an agency 
of higher jurisdiction.  This is not 
allowed under the provision of the law.

The RO then stated that entitlement to an effective date 
earlier than February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder could not be 
established.  This same reasoning was used in the May 2000 
and May 2002 Board decisions, as the Board noted that the 
effective date for a reopened claim can be no earlier than 
the date of claim.  

In the June 2004 supplemental statement of the case, the 
Decision Review Officer also used the same reasoning.  
However, he also addressed the veteran's most recent 
argument, where he asserted that because he had been 
diagnosed with post-traumatic stress disorder back in 1983, 
that should entitle him to an earlier effective date.  The 
Decision Review Officer pointed out that service connection 
for post-traumatic stress disorder could not be granted 
solely on the basis of there being a diagnosis of post-
traumatic stress disorder.  He stated that in order for 
service connection to be granted, "[a]ll elements for post 
traumatic stress disorder must be met.  That is, in addition 
to a confirmed diagnosis of post-traumatic stress disorder, 
there must be a verified inservice stressor and the confirmed 
diagnosis of post-traumatic stress disorder must be linked to 
the verified inservice stressor."  He noted that the prior 
treatment records from 1983 had been previously considered in 
the prior Board decisions and that those prior decisions had 
become final.  The Decision Review Officer concluded that, 
"We cannot assign an effective date prior to February 1, 
1993 because prior decisions which denied service connection 
for post-traumatic stress disorder have become final."

In the December 2003 and May 2004 letters, the statement of 
the case, the two Board decisions, and the June 2004 
supplemental statement of the case, the veteran was provided 
with the regulation that addresses effective dates, which 
informed him that when benefits are granted based on a 
reopened claim, the effective date can be no earlier than the 
date of claim.  Here, the veteran's date of claim is February 
1, 1993.

Based on the above, the Board finds that the veteran has been 
informed of why an earlier effective date for service 
connection for post-traumatic stress disorder cannot be 
granted.  The Board notes that in its May 2002 decision, it 
pointed out that the veteran had not claimed clear and 
unmistakable error in any of the prior Board decision, which 
either denied service connection for post-traumatic stress 
disorder or denied reopening the claim for service connection 
for post-traumatic stress disorder, and thus that those 
decisions remained final in the absence of clear and 
unmistakable error.  Therefore, the veteran was informed that 
he could attack the prior Board decisions by asserting clear 
and unmistakable error in his quest for an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder.  The record reflects that neither he nor his 
representative have asserted clear and unmistakable error in 
the October 1977, June 1982, November 1986, or April 1993 
Board decisions.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the December 2003 and 
May 2004 letters, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  Thus, both letters informed the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  Additionally, in the May 2004 letter, the RO 
stated, "Please provide us with any evidence you might have 
in your possession that pertains to your claim for an earlier 
effective date for the grant of service connection for PTSD.  
If there is any other evidence or information that you think 
will support your claim, please let us know."

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran reported having received treatment for 
post-traumatic stress disorder at the VA facility in Tacoma, 
Washington, which records have been obtained and associated 
with the claims file.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
post-traumatic stress disorder that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo a VA examination 
related to his application to reopen the claim for service 
connection for post-traumatic stress disorder.  The veteran, 
however, was not provided an examination in connection with 
his notice of disagreement as to the effective date assigned 
for the grant of service connection for post-traumatic stress 
disorder.  However, the Board finds that an examination is 
not necessary, as it would not assist the veteran in 
obtaining an earlier effective date.  Specifically, the law 
prohibits the veteran from obtaining an effective date 
earlier than February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, the Court 
acknowledged that VA could show that the lack of a pre-AOJ 
decision notice was not prejudicial to the claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in the December 
2003 and May 2004 letters were not given prior to the AOJ 
adjudication currently on appeal, the notices were provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In both letters, the RO provided 
the veteran with 60 days to submit additional evidence.  
Following the May 2004 letter, the veteran submitted a 
statement that he had no additional evidence to submit.  
Additionally, following the issuance of the December 2003 and 
May 2004 letters, the RO issued a supplemental statement of 
the case in June 2004, which provided the veteran with yet an 
additional 60 days to submit evidence or argument.  The Board 
finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A decision of the Board is final unless the Chairman of the 
Board orders reconsideration or the Board, on its own motion, 
corrects an obvious error in the record.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder is legally impossible.  The reasons follow.

First, the Board is aware that the veteran's representative 
has asserted that VA failed to obtain specifically requested 
service medical records and failed to notify the veteran to 
explain the deficiency in connection with the Board's October 
1977 adjudication of the claim for service connection for a 
psychiatric disorder, and thus, the claim remained pending as 
of that time, citing to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The Board disagrees with the veteran's 
representative's argument.  

In Hayre, the Federal Circuit found that a prior claim had 
remained open because of VA's failure of the duty to assist 
in attempting to obtain service medical records more than one 
time.  See Hayre, supra.  In this case, the RO obtained the 
veteran's service medical records.  In a November 1975 VA 
Form 21-4138, Statement in Support of Claim, the veteran 
indicated that he had received psychiatric treatment while in 
service in Colorado and Vietnam.  In a December 1975 letter, 
the RO requested that the veteran provide specific dates of 
this treatment so that it could obtain the records.  The 
record reflects that in a statement received in April 1976, 
the veteran indicated the dates of psychiatric treatment.  

In a September 1976 remand, the Board asked that the RO seek 
to obtain the records to which the veteran referred.  That 
same month, the RO sought to obtain psychiatric treatment 
records through the National Personnel Records Center (NPRC).  
The following month, the NPRC submitted some psychiatric 
treatment reports and stated, "Attached is all available 
medical data at this facility."  Attached were treatment 
records, related to psychiatric complaints, dated from April 
1972 to June 1972.  

The facts in this case are distinguishable from those in 
Hayre.  In Hayre, VA had requested service medical records 
and did not receive any records.  There was no further 
attempt by VA to obtain the veteran's service medical 
records.  The Federal Circuit determined that VA had failed 
in its duty to assist.  However, in this case, VA had 
requested the veteran's service medical records, which were 
received at the time the veteran filed his original claim for 
service connection.  VA subsequently submitted a request to 
the NPRC for specific psychiatric treatment reports, which 
records were received and associated with the claims file.  
At that time, VA was informed that this was "all" the 
records that the NPRC had in its possession.  Thus, VA 
fulfilled its duty to assist in obtaining the veteran's 
service medical records.  The Board finds that there is no 
Hayre violation based on the facts in this case, as explained 
above, and thus the claim has not remained open since the 
veteran filed his claim for service connection for a 
psychiatric disorder in 1975.  See Hayre, supra.

There are four prior Board decisions-October 1977, June 
1982, November 1986, and April 12, 1993.  Those decisions are 
final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Thus, the 
earliest effective date possible could not be prior to April 
12, 1993.  

While the veteran's application to reopen the claim for 
service connection for post-traumatic stress disorder was in 
appellate status, he filed a claim for service connection for 
post-traumatic stress disorder, which was received at the RO 
on February 1, 1993.  The Board finds no provision that 
allows for a claim to be pending while an appeal on the same 
issue is pending.  Regardless, the RO has selected February 
1, 1993, as the effective date for the grant of service 
connection for post-traumatic stress disorder, and the Board 
will not disturb that date.  The issue before the Board is 
whether an effective date earlier than February 1, 1993, can 
be granted.

The Board is aware that in Hazan v. Gober, 10 Vet. App. 511 
(1997), the Court determined that there was a way to pierce 
finality of a prior Board decision.  However, in that case, 
part of the statute that was applicable allowed for an 
effective date one year earlier than the date of claim if it 
was "ascertainable that an increase in disability had 
occurred, if received with one year from such a date."  See 
38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  
In that case, the date of claim for an increased evaluation 
fell within one year of the Board decision (which denied an 
increased evaluation for a service-connected disability), and 
the Court determined that the Board could consider evidence 
that was dated prior to the Board decision in granting an 
increased evaluation for the service-connected disability, to 
include an effective date earlier than the date of the Board 
decision.  See Hazan, supra.  Thus, an effective date prior 
to the Board decision was not strictly prohibited.  

Nevertheless, the Court has addressed the Hazan issue to a 
reopened claim.  In Sears v. Principi, 16 Vet. App. 244, 248-
49 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003), the 
veteran's representative sought to apply the provisions of 
38 C.F.R. § 3.400(o)(2) to a reopened claim, stating that the 
veteran was entitled to an effective date up to one year 
prior to the date of reopening, if it was factually 
ascertainable that the veteran suffered from the service-
connected condition in the one year prior to the reopening.  
The Court specifically rejected that argument, stating that 
it would not "override the limits of the effective-date 
provisions."  Id.  

Here, the Board finds no basis to grant an effective date 
prior to February 1, 1993, for the grant of service 
connection for post-traumatic stress disorder.  In fact, the 
Board concludes that an effective date prior to February 1, 
1993, is legally impossible.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears, 16 Vet. App. at 248 ("The Court thus 
holds that the effective-date statute, 38 U.S.C. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed").  The 
veteran's application to reopen the claim for service 
connection for post-traumatic stress disorder was granted 
based upon his February 1, 1993, submission, wherein he 
requested service connection for post-traumatic stress 
disorder.  The Board finds that the RO has granted the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for post-traumatic 
stress disorder prior to February 1, 1993, and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2003).

As noted above, the veteran has not asserted clear and 
unmistakable error in the prior Board decisions, and thus 
those decisions remain final.  Based upon the above reasons, 
an effective date earlier than February 1, 1993, cannot be 
granted.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than February 1, 
1993, for the grant of service connection for post-traumatic 
stress disorder is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



